UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File number 000-49679 GLOBAL ENTERTAINMENT HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 93-1221399 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2375 E. Tropicana Ave., Suite 8-259 Las Vegas, Nevada (Address of principal executive offices) (Zip Code) (702) 516-9684 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant as required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) Yeso No x Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes xNo o The number of shares of Common Stock, $0.001 par value, outstanding on July 31, 2009, was 21,912,844 shares. Table of Contents Global Entertainment Holdings Inc. Table of Contents Page PART I Financial Information Item 1. Financial Statements 3 Item 2. Management's Discussion & Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative andQualitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 18 PART II Other Information Item 1. Legal Proceedings 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Submission of Matters to Vote of Security Holders 19 Item 5. Other Information 19 Item 6. Exhibits 20 Signatures 22 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1A.FINANCIAL STATEMENTS Global Entertainment Holdings Inc.
